Title: To George Washington from Francis Barber, 29 January 1781
From: Barber, Francis
To: Washington, George


                        
                            Sir
                            Ring wood Jan’y 29th 1781
                        
                        I have only to inclose the within letters for your Excellency’s reading. As it was supposed General Howe was
                            at or near this place &they were first directed & forwarded for him. I am very apprehensive of disagreeable
                            consequences to the Jersey brigade should the enemy land & there be no troops for either a terror to our
                            malcontents & countenance to the Militia. I am with great respect your Excellencys most obedient very humble
                            servant
                        
                            F. Barber
                            Lieut. Col.

                        
                     Enclosure
                                                
                            
                                My Dear Sir
                                Chatham Jany 27th 1781
                            
                            I have certain accounts that General Robinson landed yesterday upon Staten Island about 3000 men, with
                                full intent of vissiting the Jersies, I am of opinion he will attempt us as he publicly reprobates Gl Clintons
                                conduct in not attempting to assist the Pensylvania revolters.
                            The enemy appear to have an eye on our Stores at Morris Town and express a great desire of burning that
                                place, if 500 men could be advanced as far as Troy or Cram-Town I think it would cover this part of
                                the country this you can suggest to General Howe if you think proper.
                            I wrote you yesterday respecting the confineing a number of our worst fellows perhaps as the enemy is
                                likely to come out it will be best not to secure any but such as you can give out you expect to prove are detirmined
                                to joyn the British as that is the case with some of the ring leaders I expect to make appear at a proper time. I am
                                Dr Sir yours Sincerely
                            
                                Elias Dayton
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                Chatham Janry 27: 1781
                            
                            I have this moment received certain intelligence, that Lieut. General Robinson landed yesterday upon
                                Staten Island with about three thousand troops, he appears determined to land in Jersey, in expectation of great part
                                of our revolters joyning him. I am apprehensive Genl Robinson will certainly attempt something, as he publicly
                                condemns General Clinton’s conduct in not landing here to support the Pennsylvania mutineers. Several emissarys were
                                sent from New York three days since to drop papers in the Jersey Camp containing offers from Genl Clinton of large
                                rewards to all soldiers who will repair to the British troops upon their landing at Elizabeth Town.
                            I have my fears, as things are situated at this time, the enemy may attempt our stores at Morris Town,
                                especially as they express a great desire to burn that place. I should do myself the honor of waiting on you in person
                                would my health permit. I am Sir your most Humble Servant
                            
                                Elias Dayton
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                Ringwood Jan’y 28th 1781 Evening 10 oCk
                            
                            I expected to have waited on you at this place. The inclosed from Col: Dayton will express my errand
                                & his request. If your command were within reach of Morris Town or Chatham, I know it would be
                                of infinite importance for you to command & your detachment to support & give
                                countenance to the Militia  of the Country. The Militia in the quarter of Chatham & Morris
                                are exceedingly good, but require countenance & support. If you will determine to return, you can make any use
                                of the Jersey troops you think proper. But I must declare that altho I immagine the spirit of mutiny is effectually
                                destroyed, yet I am apprehensive of bad consequences, should the enemy make any progress in the state.
                            I wish, if your detachment should not be ordered for Morris Town, the Jersey Brigade might be ordered for
                                that place. The troops will be among better whigs & have an opportunity of doing more good service. I am sir,
                                with the highest respect Your very humble servant
                            
                                F. Barber
                                Lieut. Col: 3rd Jry R.
                                
                            
                            
                                P.S. I Shall remain at this place until 7 or 8 in the morning of tomorrow. 
                            

                        
                        
                    